DETAILED ACTION
This action is responsive to communications: Application filed on 8/27/2020. 
Claims 1 – 19 are pending in the case. Claims 1, 10, and 11 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20180004717 A1), and further in view of Ashpole et al. (US 20130104034 A1).
Regarding claims 1, 10, and 11:
Anderson et al. teach identifying at least one comparison zone in the collected comparison versions, wherein a comparison zone is a zone included in the at least one specified website (paragraph block(s) 0014 and 0041);
Anderson et al. teach collecting at least one comparison zone metric for each of the at least one comparison zones for the collected comparison versions, wherein the at least one comparison zone metric is a numerical value related to a user interaction metric with the at least one comparison zone (paragraph block(s) 0024 and 0025);
Anderson et al. teach analyzing the collected comparison zone metrics to determine zone performance (paragraph block(s) 0026); and
Anderson et al. teach returning the analysis results (paragraph block(s) 0028).
Anderson et al. do not explicitly teach collecting comparison versions of at least one website specified in a received comparison request
Ashpole et al. teach collecting comparison versions of at least one website specified in a received comparison request (paragraph block(s) 0051);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ashpole et al. with the teachings of Anderson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (webpages are known to be processed just like any other file type or document), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2 and 12, Anderson et al. teach wherein the user interaction is any one of: a click, a scroll, a hover, a text entry, and a navigation to a new webpage (paragraph block(s) 0024 and 0025).

Regarding claims 3 and 13, Anderson et al. teach wherein returning the analysis results further comprises: presenting at least a version of a website and at least a comparison zone metric (paragraph block(s) 0028).

Regarding claims 4 and 14, Anderson et al. teach further comprising: generating a presentation to include a plurality of versions of the same website (paragraph block(s) 0014).

Regarding claims 5 and 15, Anderson et al. teach further comprising: receiving at least one archival request; configuring a metric tracking tool by selecting at least one goal related to a metric; archiving at least one webpage specified in the received at least one archival request; and updating at least one metric.
Anderson et al. do not explicitly teach the term archival.
Ashpole et al. teach archives (paragraph block(s) 0051).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ashpole et al. with the teachings of Anderson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (webpages are known to be processed just like any other file type or document), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 6 and 16, Anderson et al. teach wherein configuring the metric tracking tool further comprises: defining at least one goal, wherein a goal is a pre-defined website objective (paragraph block(s) 0014 and 0035).

Regarding claims 7 and 17, Anderson et al. teach wherein defining the at least one goal further includes: identifying at least a relevant zone, wherein the relevant zone is a webpage content element or zone related to a defined goal (paragraph block(s) 0014).

Regarding claims 8 and 18, Anderson et al. teach wherein the zone is a website content element displayed in a webpage (paragraph block(s) 0024).

Regarding claims 9 and 19, Anderson et al. teach wherein the comparison zone metric is a numerical value defining any one of: a count and a rate (paragraph block(s) 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vassat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN HILLERY/Primary Examiner, Art Unit 3715